DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending, claims 8-9 are newly added, and claims 1-9 are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, on line 20-21, “wherein the the switch case” should read “wherein the switch case”.
In claim 7, on lines 26-27, “wherein the the switch case” should read “wherein the switch case”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “slide from a neutral position to a first operation switch position and a second operation switch position” is unclear. It is unclear how both positions can occur simultaneously.
Regarding claim 6, the limitation “from a neutral position to a first operation switch inclined position and a second operation switch inclined position” is unclear. It is unclear how both positions can occur simultaneously.

Double Patenting
Claim 1-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6 of copending Application No. 16/901,262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

** The citations/parentheses are directed to claim language in copending application 16/901,262.
1. An external mechanism for an endoscope (claim 1, line 1), comprising: a wheel configured to be engaged with an operation knob of a bending operation apparatus provided in an operation portion of the endoscope (claim 1, lines 3-4); a motor configured to generate a driving force for rotating the wheel (claim 1, lines 5-6); a first operation switch configured to output a driving control signal for the motor (claim 1, lines 6-7); a container case that contains the wheel and the motor (claim 1, line 8); a clamp with which the container case can be attached to and detached from the operation portion (claim 1, lines 10-11); a switch case turnably attached to the container case (claim 1, line 12), when the clamp attaches the container case to the operation portion (claim 1, lines 10-11), the switch case being configured to turn between a first position that covers a part of the operation portion of the endoscope and a second position further away from the operation portion of the endoscope than the first position (claim 1, lines 13-15); and a dummy switch arranged on the switch case such that the dummy switch engages with a second operation switch arranged in the part of the operation portion when the switch case is in the first position (claim 1, lines 16-18), the dummy switch enabling the second operation switch to be operated by operation of the dummy switch when the switch case is in the first position (claim 1, lines 16-18), wherein the the switch case includes a container portion for movably housing the first operation switch (claim 4), the first operation switch being configured to -2-output the driving control signal for the motor when the first operation switch is moved relative to the container portion (claim 1, lines 6-7 | claim 4).  
2. The external mechanism for endoscope according to claim 1, wherein the first operation switch outputs the driving control signal for the motor (claim 1, lines 6-7) where the dummy switch is operated when the switch case  is in the first position (claim 1, lines 16-18).  
3. The external mechanism for endoscope according to claim 1, wherein the dummy switch moves in a thickness direction intersecting with a longitudinal direction of the container portion where the first operation switch is arranged (claims 2-3).  
4. The external mechanism for endoscope according to claim 3, wherein the switch case is formed into a plate shape with one end turnably supported (claim 2, lines 2-3), and the second operation switch arranged in a part of the operation portion of the endoscope is operated when the dummy switch is operated to be moved in the thickness direction (claim 2).  
7. An endoscope system (claim 6, line 1) comprising, an endoscope (claim 1, line 1 | claim 6, line 2), and an external mechanism that can be attached to and detached from an operation portion of the endoscope (claim 1, line 1 | claim 6, lines 3-4), the endoscope comprising a bending knob provided in the operation portion and configured to bend a bending portion of an insertion portion when the bending knob is turned (claim 1, lines 3-4 | claim 6, lines 6-7); the external mechanism comprising: a wheel configured to be engaged with the bending knob to turn the bending knob (claim 1, lines 3-4 | claim 6, lines 12-13); a motor configured to generate driving force for rotating the wheel (claims 1, lines 5-6 | claim 6, lines 14-15); a first operation switch configured to output a driving control signal for the motor (claim 1, lines 6-7 | claim 6, lines 16-17); a container case that contains the wheel and the motor (claim 1, line 8 | claim 6, line 18); a clamp with which the container case can be attached to and detached from the operation portion (claim 1, lines 10-11 | claim 6, lines 19-20); -4-a switch case turnably attached to the container case (claim 1, lines 13-15 | claim 6, lines 21), when the clamp attaches the container case to the operation portion, the switch case being configured to turn between a first position that covers a part of the operation portion of the endoscope and a second position further away from the operation portion of the endoscope than the first position (claim 1, lines 13-15 | claim 6, lines 22-23); and a dummy switch arranged on the switch case such that the dummy switch engages with a second operation switch arranged in the part of the operation portion when the switch case is in the first position (claim 1, lines 16-18 | claim 6, lines 24-27), the dummy switch enabling the second operation switch to be operated by operation of the dummy switch when the switch case is in the first position (claim 1, lines 16-18 | claim 6, lines 24-27), wherein the the switch case includes a container portion for movably housing the first operation switch (claim 4), the first operation switch being configured to output the driving control signal for the motor (claim 6, lines 16-17 | claim 4) when the first operation switch is moved relative to the container portion (claim 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        May 6, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795